Exhibit 10.1

FIRST AMENDMENT TO CONTRIBUTION AGREEMENT

THIS FIRST AMENDMENT TO CONTRIBUTION AGREEMENT, is made and entered into as of
the 2nd day of December, 2010 (the “Amendment”), by and between eLandia
International Inc. (the “Company”) and Amper, S.A. (the “Buyer”). The Company
and the Buyer shall be referred to herein as the “Parties.”

RECITALS

WHEREAS, the Parties entered into that certain Contribution Agreement, dated
July 29, 2010 (the “Original Agreement”); and

WHEREAS, the Parties wish to amend the Original Agreement in accordance with the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that the
foregoing Recitals are true and accurate and are incorporated herein and further
agree as follows:

AGREEMENT

1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined in this Amendment have the meanings assigned to them in the Original
Agreement.

2. Amendment to Recitals. The term “Hemisferio Norte, S.A.” in Recital A of the
Original Agreement shall be deleted and replaced with “Hemisferio Norte Brasil,
S.L.”

3. Amendment to Section 1 (Contribution) of the Original Agreement. The
following amendments are hereby made to Section 1 of the Original Agreement:

(a) Section 1(a) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“a. Issuance of Shares and Contribution. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 7 and 8 below, (i) the Company shall
issue and sell to Buyer shares of Common Stock of the Company representing 85%
of all of the issued and outstanding shares of Common Stock of the Company after
giving effect to the transactions contemplated hereby (the “Shares”) and (ii) in
exchange for the Shares, Buyer shall transfer and assign to the Company
52,235,169 shares of Hemisferio representing 89.60% of the capital shares of
Hemisferio (the “Contributed Shares”).”

 

1



--------------------------------------------------------------------------------

(b) The following shall be added as a new Section 1(e):

“Desca/CTT Transaction. In the event Buyer reasonably anticipates that the FCC
Consents will not be granted by Final Order prior to February 1, 2011, the
Company acknowledges that Buyer may seek to consummate a transaction involving
the sale, by equity purchase, asset purchase or otherwise, of Elandia/Desca
Holdings LLC and Elandia/CTT Holdings LP with structure and consideration to be
mutually acceptable to Company and Buyer. In the event Buyer seeks to consummate
such a transaction, the Company agrees to use commercially reasonable efforts
towards finalizing the terms and conditions of said potential future transaction
by February 1, 2011.”

4. Amendments to Section 4 (Affirmative Covenants) of the Original Agreement.
The following amendments are hereby made to Section 4 of the Original Agreement:

(a) Section 4(i) (Stock Plan) is hereby deleted in its entirety and replaced
with the following:

“i. Senior Management Compensation Plan. The Company shall cause a senior
management compensation plan (the “Compensation Plan”) to be authorized and
approved by all necessary parties. The Compensation Plan shall have terms and
conditions as set forth on Schedule 4(i) and otherwise as reasonably acceptable
to each of the Company and the Buyer.”

(b) Section 4(l) (Stockholder Approval) is hereby deleted in its entirety.

5. Amendments to Section 7 (Conditions to the Obligations of the Company to
Issue the Shares) of the Original Agreement. The following amendments are hereby
made to Section 7 of the Original Agreement:

(a) Section 7(e) is hereby deleted in its entirety and replaced with the
following:

“e. The Buyer shall have provided the notifications and consents necessary to
consummation the transactions contemplated by this Agreement.”

(b) Section 7(m) is hereby deleted in its entirety and replaced with the
following:

“m. The Company shall have received a bring-down opinion, effective as of the
Closing Date, from a nationally reputable investment bank or financial advisor
affirming its prior opinion that the consideration payable by the Buyer
hereunder is fair, from a financial point of view, to the Company’s
shareholders.”

 

2



--------------------------------------------------------------------------------

6. Amendments to Section 8 (Conditions to Buyer’s Obligations to Contribute) of
the Original Agreement. The following amendments are hereby made to Section 8 of
the Original Agreement:

(a) Section 8(j) is hereby deleted in its entirety and replaced with the
following:

“j. The Company shall have authorized the Compensation Plan.”

(b) Section 8(n) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“n. The Company shall have delivered to the Buyer written evidence of the
following: (i) the termination, prior to Closing, of that certain Voting Trust
Agreement by and among SIBL, Pete Pizarro and the Company dated February 6,
2009; and (ii) that prior to Closing, the receiver for SIBL has received stock
certificates issued in the name of SIBL representing all shares of capital stock
of the Company previously held pursuant to such Voting Trust Agreement.”

(c) Section 8(t) is hereby deleted in its entirety.

7. Amendment to Section 10 (Termination) of the Original Agreement. The
following amendments are hereby made to Section 10 of the Original Agreement:

(a) Section 10(a)(ii)(B) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

“(B) any of the conditions set forth in Article 8 shall not have been, or if it
becomes apparent that any of such conditions will not be, fulfilled by April 30,
2011 (the “Termination Date”), unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;”

(b) Section 10(a)(ii)(D) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

“(D) the conditions set forth in Section 8(m) have not been satisfied by
April 30, 2011;”

(c) Section 10(a)(iii)(B) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

“(B) any of the conditions set forth in Article 7 shall not have been, or if it
becomes apparent that any of such conditions will not be, fulfilled by the
Termination Date, unless such failure shall be due to the failure of Company to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;”

(d) Sections 10(a)(ii)(E), 10(a)(ii)(F), 10(a)(ii)(G), 10(a)(iii)(E) and
10(a)(iii)(F) are hereby deleted in their entirety.

 

3



--------------------------------------------------------------------------------

8. Amendment to Schedule 2(h). Schedule 2(h) of the Original Agreement is
amended and restated in its entirety and replaced with Schedule 2(h) as set
forth on Schedule 2(h) attached hereto.

9. Miscellaneous.

(a) The Original Agreement is reaffirmed and ratified in all respects, except as
expressly provided herein.

(b) This Amendment shall be deemed to have been drafted equally and jointly by
each of the Parties. All Parties have been advised and have had the opportunity
to consult with and have this Amendment reviewed by separate and independent
counsel prior to the execution hereof and by each Party’s execution and delivery
of this Amendment such Party shall be deemed to either have had such a review or
to voluntarily waive such review. The Parties acknowledge that they were not
coerced or intimidated to execute this Amendment, and that in executing this
Amendment, the Parties and their respective counsel have not relied upon any
oral or written statements or acts made by any other Party other than as
expressly set forth in this Amendment.

(c) In the event of any conflict between the terms or provisions of this
Amendment and the Original Agreement, then this Amendment shall prevail in all
respects. Otherwise, the provisions of the Original Agreement shall remain in
full force and effect.

(d) The Parties shall execute and deliver any other instruments or documents and
take any further actions after the execution of this Amendment, which may be
reasonably required for the implementation of this Amendment and the
transactions contemplated hereby.

(e) This Amendment may be executed simultaneously in two or more counterparts,
each of which will be deemed to be an original copy of this Amendment and all of
which together will be deemed to constitute one and the same agreement. A
facsimile or e-mail delivery of a “.pdf” format data file of a signature shall
be deemed an original signature.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

ELANDIA INTERNATIONAL INC. By:  

/s/ Pete R. Pizarro

Name:  

Pete R. Pizarro

Title:  

Chief Executive Officer

AMPER S.A. By:  

/s/ Alfredo Redondo

Name:  

Alfredo Redondo

Title:  

Chief Executive Officer

By:  

/s/ Jose Martos

Name:  

Jose Martos

Title:  

General Counsel

 

5